IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-50714
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

RUFINA DE LA CRUZ DE JESUS,
                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CR-416-H
                       - - - - - - - - - -
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rufina De La Cruz De Jesus appeals her sentence following

her guilty plea conviction for illegal re-entry after deportation

in violation of 8 U.S.C. § 1326.   De La Cruz argues that her

sentence should not have exceeded the two-year maximum sentence

under 8 U.S.C. § 1326(a).   De La Cruz acknowledges that her

argument is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998), but she seeks to preserve the issue for Supreme

Court review in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50714
                              - 2 -

     De La Cruz’s argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.